Exhibit 10(b)

 

Description of Amendment to Salary Continuation Plan for Executives of Lincoln
National Corporation and Affiliates, as Amended and Restated August 1, 2000:

 

No new participants will be allowed after December 31, 2004.

 

Effective January 1, 2005, the definition of eligible compensation will be
changed only for J. Boscia, B. Kowalczyk, D. Schoff, and R. Vaughan, to include
100% of base salary (in effect at termination) and 100% of EVSP bonus (average
of best three consecutive bonuses during the 60 consecutive months immediately
preceding retirement/termination). These changes are provided by name, not
position.

 

For Jon Boscia only, the benefit will increase from 10% to 17%, pro-rata over
the next 5 years (11.4% as of January 1, 2005, 12.8% as of January 1, 2006,
14.2% as of January 1, 2007, 15.6% as of January 1, 2008, and 17.0% as of
January 1, 2009).